     Case 3:17-cv-00561-WHO Document 264-1 Filed 10/11/18 Page 1 of 3



 1   JENNIFER LEE TAYLOR (SBN 161368)                            WENDY J. RAY (SBN 226269)
     JTaylor@mofo.com                                            WRay@mofo.com
 2   STACEY M. SPRENKEL (SBN 241689)
     SSprenkel@mofo.com                                          MORRISON & FOERSTER LLP
 3   JOYCE LIOU (SBN 277720)                                     707 Wilshire Boulevard
     JLiou@mofo.com                                              Los Angeles, CA 90017-3543
 4   AMANDA D. PHILLIPS (SBN 305614)                             Telephone: (213) 892-5200
     APhillips@mofo.com                                          Facsimile: (213) 892-5454
 5   MORRISON & FOERSTER LLP
     425 Market Street
 6   San Francisco, California 94105-2482
     Telephone:    (415) 268-7000
 7   Facsimile:    (415) 268-7522

 8   Attorneys for Defendants/Counterdefendants
     UBIQUITI NETWORKS INC. and UBIQUITI
 9   NETWORKS INTERNATIONAL LIMITED

10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                           SAN FRANCISCO DIVISION
13

14                                                                 Case No. 3:17-cv-00561-WHO
     SYNOPSYS, INC.,
15                                                                 DECLARATION OF WENDY J.
                              Plaintiff,                           RAY IN SUPPORT OF UBIQUITI
16                                                                 NETWORKS, INC. AND UBIQUITI
             v.                                                    NETWORKS INTERNATIONAL
17                                                                 LIMITED’S MOTION TO
     UBIQUITI NETWORKS, INC., UBIQUITI                             EXCLUDE THE EXPERT
18   NETWORKS INTERNATIONAL LIMITED,                               TESTIMONY OF JAMES E.
     CHING-HAN TSAI, and DOES 1-20,                                MALACKOWSKI AND WILLIAM
19   inclusive                                                     HASLER

20                            Defendants.
21
     UBIQUITI NETWORKS, INC. and UBIQUITI
22   NETWORKS INTERNATIONAL LIMITED,
23                            Counterclaimants,
24           v.
25   SYNOPSYS, INC.,
26                            Counterdefendant.
27
28

     CASE NO. 3:17-cv-00561-WHO
     RAY DECLARATION ISO UBIQUITI DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     sf-3949789
     Case 3:17-cv-00561-WHO Document 264-1 Filed 10/11/18 Page 2 of 3



 1           1.      I am a partner at the law firm of Morrison & Foerster LLP, attorneys of record in

 2   this action for Defendants Ubiquiti Networks, Inc. and Ubiquiti Networks International Limited

 3   (collectively, “Ubiquiti Defendants”). I submit this declaration in support of the Ubiquiti

 4   Defendants’ Motion to Exclude the Expert Testimony of William Hasler and James E.

 5   Malackowski. I have personal knowledge of the matters set forth below.

 6           2.      James E. Malackowski submitted an expert report on August 3, 2018. Attached as

 7   Exhibit A to this declaration is a true and correct copy of James E. Malackowski’s expert report.

 8           3.      James E. Malackowski sat for a deposition on August 30, 2018, in San Francisco,

 9   California. Attached as Exhibit B to this declaration is a true and correct copy of excerpts of the

10   deposition transcript of James E. Malackowski’s August 30, 2018 deposition.

11           4.      William Hasler submitted an expert report on August 3, 2018. Attached as

12   Exhibit C to this declaration is a true and correct copy of William Hasler’s expert report.

13           5.      William Hasler sat for a deposition on September 6, 2018, in San Francisco,

14   California. Attached as Exhibit D to this declaration is a true and correct copy of excerpts of the

15   deposition transcript of William Hasler’s September 6, 2018 deposition.

16           6.      Attached as Exhibit E to this declaration is a true and correct copy of the errata for

17   the deposition of William Hasler taken on September 6, 2018. This errata was served by counsel

18   for Synopsys, Inc. on October 10, 2018.

19           7.      Norm Kelly sat for a deposition on July 24 and July 25, 2018, in San Francisco,

20   California. Attached as Exhibit F to this declaration is a true and correct copy of excerpts of the

21   transcript of Norm Kelly’s deposition on July 24, 2018.

22           8.      Stephen Edwards sat for a deposition on September 28, 2018, in San Francisco,

23   California. Attached as Exhibit G to this declaration is a true and correct copy of excerpts of the

24   deposition transcript of Stephen Edwards’ September 28, 2018 deposition.

25           9.      Rajendra Kundapur sat for a deposition on February 2, 2018 in San Francisco,

26   California and July 18, 2018, in Palo Alto, California. Attached as Exhibit H to this declaration

27   is a true and correct copy of excerpts of the transcript of Rajendra Kundapur’s deposition on

28   February 2, 2018.
                                                                                                           2
     CASE NO. 3:17-cv-00561-WHO
     RAY DECLARATION ISO UBIQUITI DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     sf-3949789
     Case 3:17-cv-00561-WHO Document 264-1 Filed 10/11/18 Page 3 of 3



 1           10.     Attached as Exhibit I to this declaration is a true and correct copy of excerpts of

 2   the transcript of Rajendra Kundapur’s deposition on July 18, 2018.

 3           11.     Bart Hanlon sat for a deposition on August 2, 2018 in San Francisco, California.

 4   Attached as Exhibit J to this declaration is a true and correct copy of excerpts of the transcript of

 5   Bart Hanlon’s deposition.

 6           12.     Attached as Exhibit K is a true and correct copy of Exhibit 351 to Mr. Hasler’s

 7   deposition, which bears the Bates numbers SNPS0061203 to SNPS0061211 and is entitled

 8   Corporate Governance Best Practices: Strategies for Public, Private, and Not-for-Profit

 9   Organizations, by Frederick D. Lipman and L. Keith Lipman.

10

11           I declare under penalty of perjury under the laws of the United States that the foregoing is
12   true and correct.
13           Executed on October 11, 2018 at Los Angeles, California.
14                                                                     /s/ Wendy J. Ray
15                                                                     Wendy J. Ray
16

17

18

19

20

21

22

23

24

25

26

27
28
                                                                                                           2
     CASE NO. 3:17-cv-00561-WHO
     RAY DECLARATION ISO UBIQUITI DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     sf-3949789
